871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,v.James BOS and D. Scott, Defendants-Appellees.
No. 88-1735.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

ORDER
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.


1
Gene Favors, proceeding pro se, appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the supporting documents, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Favors sought injunctive relief against Michigan prison officials for an unconstitutional denial of access to the courts and for the denial of an administrative resolution of his grievances.  The district court sua sponte dismissed the matter as frivolous under 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we conclude the district court properly dismissed plaintiff's suit.  Favors failed to demonstrate actual injury and prejudice from a specific instance of a denial of access to the court, see Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985), and he has abandoned his grievance claim as he failed to raise any issue in relation thereto on appeal.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


4
Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.